OFFICE      OF THE ATTORNEY         GENERAL      OF TEXAS
                                     AUSTlN




DearSir:
                                   Opinion No. 04093
                                   Ret Door Wk. Team Hl&way Departm+nt
                                        hare authority to@ystroy luoh old
                                        nporbr     anU noordm b&oh            ax-ono%
                                        a0050a.important          or whloh us not
                                        nupporting;to other dofnment8h
              ThirrWill a0rnow10dgerooalpt or your 3atter of
Ootober 8, 19&l, wherein you xaque6t the optnlon of thls Dopart-
&latenton the iaot 8ituatlon dt out therein a8 tollowar

               “For a number of years in the past, this Depnrkment
    bar noouaulat~da vast aiwunt of ol& rsoomle oonaiotlng
     or     uetai1sureportsal&ubuplioatareooreuuhioh ara not
     important beaauas the orlglnal or swh                  raoord8 are on
     file    either    In   tlm   Highway   Oaparbaent     or   the   Stat44 Oomp
    troller's orrioe. Ibet of these moor&s hare not bee
    wed or~roferrebto ln several fbara.
            "'6-W.you please advfue this Department ii we hnoe
    authority to deatroy suoh 01.dr'eport%and reoords' whioh
    are not deemed lmportsnt or which are not supportingto
    other documenta? It is not our desire to deetroy any
    otficialmlriuteaor their oupportlng papers, nor any
    project  oonstruptlon files, nor important oorrespondenoe.
    Your early ,advloswfl.1Le eppreolated.e
               ~Bnared
                     on these faote you           ank us    the    foll&tng     qu%stion:
             DOW the Texas El&way Department have the authority
    to destroy such old reporta and ~oords nhich are not ~eemad
    lqortnnt    OF which are not sup%sti:?g to other ~ooume~ltS,
    where .the orl(;iml  of such reoords am on x3l.e wither In the
    Ri&hwny Reportment or the kitateComptroller*8oitioe?
I@. D. C. Greer, page 8


            Tlw Texas XlghwaJ papartatdat,being l area&m    of
the 8tatUt% a8 a gOverWUinta1 ag8noy, hU8 O&Y those p~uera
#at are oonferred upon it by the statute, elthm expre88Q
or by neoessary lzaplloatlon. iYehave been.unable to tin4 any
provieionln the statute oreating the Tour8 Xl&away Department,
which would authoriza the Dsgartrmnt,to destroy any of it8
original rsoords, and themfore no lapse of tiaiewould authorice
the Qestaxctlon of artyoriginal rcoorda cf the Highway Dope+ent.

              A8 we understand tfleqwstlon propounded in your
lett4r, hOW%Ver, :t is Wh8th%r Or tlQt the tighUu,yDepartment
ha;etzzhght     to Cemtroy copies af detailed rsgorte an4 dupll-
             - wkioh 6re not lqbrtant booauee the orlglnalaor
suoh reoor4i'are on file either la the XlgbviayPe~artaent or
the stats Comptroller~o 0rri00.     It La ,tbo opinionof tide
Departxent an4 you are thererors udvlem6 thqt in tha oa80 or
the80 rc~oor48,whe~ thcioriglqale thi3r00roh r&aim4        in
the flleo of the Xi&may Bopartmnt or the Stabs Oo8p~rell&8
offfa    that you woulQ be autihorlned  to 43wtxwptha aogles
        . You un4eratand or,oourui thatWe opinionI8 roe-
rtriotodto the ~pooifio,raot 8ltuation pro8imteb La your
letter or Ootober 3, 1943, and 8hull not be eon8ttie4~~ hold-
ias that the Xl&way Depart&et kan geimral authority to dbrtroy
it8   0ia   x000*8.

                         thut thio,
                 Trut3tlng        unmer8 your. queetlon,we ar8
                                        Yours'very truly




      FIRST ASSISTANT
      ATTORNEY Gm




                                                             COMM‘ITEU